Mr. Justice Waterman delivered the opinion of the court. The defendant in error insists that the action of the master and that of the chancellor were right, because the complainant did not, upon or before the sustaining of the objections to the questions asked, state “ specifically what the testimony was expected to be,” or make an offer to prove anything by the witness. When it is not apparent what it is expected the answer of the witness will be to a question propounded to him, if objection be interposed, it is necessary that an offer be made to prove by the witness specific and material matter; otherwise, it not appearing that the witness is asked or can testify to anything material, error in sustaining objections to the questions can not be successfully urged. Gaffield v. Scott, 33 Ill. App. 317. When, however, the materiality and relevancy of the question asked is apparent, it is not necessary, upon objection, to make an offer to prove. Gaffield v. Scott, 33 Ill. App. 317; Corcoran v. Poncini, 30 Ill. App. 130; Schuchardt v. Allens, 1 Wallace, 359-367; Wyngert v. Norton, 4 Mich. 286. The question on appeal, in this regard, is, does the record show the materiality of the proffered evidence ? If it does, the rejection of it may be urged as error. C. & A. R. R. Co. v. Shenk, 131 Ill. 283. The question before the trial court, when objection is made, is, does the question call for testimony apparently relevant and material to the matter at issue. One is not obliged, upon the sustaining of an objection to such a question, to offer to prove that which he believes the witness will answer. Indeed, offers to prove after an objection has been sustained are not infrequently, in jury trials, made a method of getting before a jury that which ought not to be presented or allowed to influence the jury. Scripps v. Eeilly, 38 Mich. 12. We are not considering the right of a court to require counsel to state what they expect to prove, but the necessity for such statement, in order that error may be urged as to the sustaining of objections to relevant questions, concerning matters material to the issue. In the present case the questions to which objections were sustained, while preliminary, were manifestly as to material and relevant matter. The court should have allowed the questions and required the giving of answers thereto. The decree of the Circuit Court is reversed and the cause remanded.